Citation Nr: 1307673	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  12-28 571	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1990 Board decision, which denied entitlement to service connection for cause of the Veteran's death, contains clear and unmistakable error.

2.  Whether a September 2008 Board decision, which granted an effective date of April 23, 1998, but no earlier, for the award of dependency and indemnity compensation benefits, contains clear and unmistakable error.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran in this case had served on active duty from February 1955 to September 1958 and from October 1958 to October 1965.  He died in December 1986.  The moving party is the Veteran's surviving spouse.

As demonstrated in the characterization of the two issues, the moving party has provided argument regarding two, different Board decisions, which addressed different issues that were previously before the Board.


FINDINGS OF FACT

1.  In the March 1990 decision, the Board denied entitlement to service connection for cause of the Veteran's death.  

2.  The record does not establish that the March 1990 Board declined to consider any of the correct facts, as they were known at that time, or incorrectly applied the governing statutes and regulations then in effect such that the outcome of the claim would have been manifestly different but for the error.

3.  In the September 2008 decision, the Board granted an earlier effective date of April 23, 1998, for the award of dependency and indemnity compensation benefits and denied an earlier effective date because there had been no prior claim of entitlement to service connection for cause of the Veteran's death.

4.  The record establishes that the correct facts were not before the Board in September 2008; however, it did not manifestly change the outcome of the case.  



CONCLUSIONS OF LAW

1.  The Board's decision of March 5, 1990, was not clearly and unmistakably erroneous with respect to the denial of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2012).

2.  The Board's decision of September 5, 2008, which denied an effective date earlier than April 23, 1998, for the award of dependency and indemnity compensation benefits, was not clearly and unmistakably erroneous with respect to determining that there had been no prior claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party contends that March 1990 and September 2008 Board decisions contain clear and unmistakable error.  In the March 1990 Board decision, it denied entitlement to service connection for cause of the Veteran's death.  In the September 2008 Board decision, it granted an effective date of April 23, 1998, for the award of dependency and indemnity compensation benefits, but denied an effective date earlier than that date, stating that there had been no prior claim for service connection for cause of the Veteran's death to establish an earlier effective date.

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to clear and unmistakable error claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

With regard to the merits of the moving party's motions, a prior Board decision, pursuant to 38 U.S.C.A. § 7111, may be reversed or revised on the grounds of clear and unmistakable error.  Motions for review of prior Board decisions on the grounds of clear and unmistakable are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  A motion alleging clear and unmistakable in a prior Board decision must set forth clearly and specifically the alleged clear and unmistakable, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on clear and unmistakable error must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  Clear and unmistakable is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Moreover, to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the complained of error cannot constitute clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not clear and unmistakable include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In the present case, as a threshold matter, the Board finds that the arguments advanced by the moving party in her June 2011 and September 2012 motions allege clear and unmistakable with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board recognizes that the moving party is prosecuting these claims pro se.  Although clear and unmistakable motions must be pled specifically, a moving party's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Accordingly, the Board will proceed with addressing each claim separately.  

I.  March 5, 1990, Board decision

Initially, the Board notes that there are missing records in the claims file.  The copy of the March 1990 Board decision and some records created around that time period are in the claims file because the moving party has submitted such records.  For whatever reason, the March 1990 decision was not associated with the claims file until approximately 2010, when the moving party submitted a motion for reconsideration regarding the September 2008 Board decision (which motion was denied in May 2011).  In reading through the decision, it is clear there are other records that are not in the claims file, such as the May 1988 RO hearing transcript from when the moving party testified before the agency of original jurisdiction in connection with the claim for service connection for cause of the Veteran's death.  Also missing is an ambulance report the moving party had submitted at that time.  Otherwise, in reading through the March 1990 Board decision, all the prior records are in the claims file, including the original service treatment records and the post service medical records.  The Board does not find that the missing records impact the clear and unmistakable error claim, as the moving party's attack on the decision relates to the Board's characterization of the blood pressure readings in the service treatment records, which records are in the claims file.  Additionally, it is clear that at the time of the March 1990 Board decision, the Board had all the relevant evidence before it.  Thus, the corrects facts were before the Board at the time of the March 1990 decision.

The service treatment records show blood pressure readings of 124/80 in August 1958, 128/80 in June 1960 and 140/82 in January 1964.  The blood pressure readings were reported in Report of Medical Examination, all of which showed that clinical evaluations of the heart and vascular system were normal at those times.  In September 1972, the Veteran wrote in a statement to VA that he had high blood pressure.  An August 1982 VA hospitalization summary report shows the Veteran had an elevated blood pressure reading of 166/100.  The summary report shows a diagnosis of hypertension, which was medically controlled.  In February 1986, the Veteran suffered an acute myocardial infarction.  The Veteran died in December 1986.

At the time of the Veteran's death, he was service connected for schizophrenic reaction, paranoid type, which was rated as 100 percent disabling since October 1982.  The death certificate shows the Veteran died of cardiac arrest in December 1986 due to or as a consequence of coronary artery disease, which disease had been in existence "for years."  No autopsy was performed.

In the March 1990 Board decision, it wrote the following as to the service treatment records:

A review of the [V]eteran's service medical records, including a service enlistment examination performed in January 1955, and a service discharge examination performed in September 1965, is negative for any complaints of or finding of a cardiovascular disability, and all of the [V]eteran's blood pressure reading during this period were within normal limits.  The [V]eteran was discharged from service pursuant to a medical board evaluation with a diagnosis of an acute and chronic, severe paranoid reaction and paranoid state.

See decision on page 3.

The Board concluded that a review of the totality of the evidence showed that the Veteran did not develop hypertension or cardiovascular disease for many years following service discharge, and that it must be concluded that the primary cause of the Veteran's death, which was a cardiovascular disease, was not incurred in or aggravated by service and was not present during the first post year following service discharge.  The Board noted that the moving party at that time had also claimed that the Veteran's death was due to medication he took for the service-connected schizophrenic reaction, but that it could not conclude that the medication had played a contributory role in the Veteran's death.  

In her September 2012 motion, the moving party stated that the March 1990 Board failed to correctly apply the facts, and that it is undebatable that but for that error, the outcome of the claim would have been manifestly different.  Specifically, she wrote the following:

[The moving party] contends the March 1990 decision was in error with regard to the review of [the Veteran]'s service medical records revealing no complaints or finding of a cardiovascular disability, and all of the [V]eteran's blood pressure reading being within normal limits.  

As noted in the November 21, 2005 in a February 2005 VA medical opinion, Associate Professor of Medicine/VA Chief of Cardiology opined that after reviewing two large volumes of medical records, "it is more than likely that the elevated blood pressure noted during his time in service was an indication that he would develop chronic hypertension" and that "it is more likely than not that his hypertension was a major contributor to his development of coronary artery disease."

[The moving party] is aware that evidence that was not of record at the time of the decision cannot be used to determine if [clear and unmistakable error] occurred.  See Porter v. Brown 5 Vet. App. 233 (1993).  [The moving party] does not base her claim of a [clear and unmistakable error] on the February 2005 VA medical opinion, but rather the Board's denial of the existence of an abnormal blood pressure readings in [the Veteran's] service records, which ultimately was the basis for the gran[t] of [dependency and indemnity compensation] benefits.

(Italics and bold in original.)

The applicable law and regulations in effect at the time of the March 1990 Board decision are essentially the same as those currently in effect.  

Under the provisions of 38 C.F.R. § 3.312 (1990), it stated that the death of a veteran would be considered as having been due to a service-connected disability when the evidence established that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (1990).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (1990).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(2) (1990).

The Board notes that hypertension and coronary artery disease in 1990 were (and still are) chronic diseases that fall under presumptive service connection, where if they are manifested to a compensable degree within one year following service discharge, they may be presumed to have been incurred during service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.307, 3.307.

After a review of the evidence of record at the time of the March 1990 decision and the law extant at that time, the Board finds that the 1990 Board decision denying entitlement to service connection for cause of the Veteran's death was supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in March 1990, were not before the Board, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been  manifestly different but for the error.  

The moving party is correct that the service treatment records showed elevated blood pressure readings in service on three occasions, however, on those three occasions, a medical professional examined the Veteran's heart and vascular system and found them to be normal at each of those times.  In other words, there was no diagnosis of hypertension or a cardiovascular disease during service.  At the time of the March 1990 decision, there was no competent evidence attributing the Veteran's death to either service or a service-connected disability.  Thus, even if the Board mischaracterized the blood pressure readings in service, which the Board finds is, at most, debatable, such would not establish that the outcome would have been manifestly different.  For example, even if the Board had determined the Veteran had elevated blood pressure readings in service, it does not appear that such would have caused the Board to conclude that the Veteran's death was due to service or that hypertension had its onset during service.  The service treatment records show that clinical evaluation of the heart and vascular system on three occasions were all normal.  The first time the Veteran reported having high blood pressure was in 1972, which was more than five years following service discharge.  There is no competent evidence that hypertension manifested to a compensable degree within one year following service discharge to allow for a finding of presumptive service connection.

The 1990 Board's characterization of the blood pressure readings in service is not undebatably erroneous.  This fact is distinguishable from the Bouton v. Peake, 23 Vet. App. 70 (2008), and Russell v. Principi, 3 Vet. App.  310 (1992), cases, which the moving party has cited in order to support her contention that the Board's characterization of the blood pressure readings is clear and unmistakable error.  In those two cases, there was objective evidence that refuted the conclusions made by the RO.  For example, in Bouton, there was positive medical evidence of a nexus between the psychiatric disorder and the service-connected back disability, and the RO had concluded there was no evidence to link the two disabilities, which the Court found was clear and unmistakable error.  In Russell, there was objective evidence that the veteran had hearing loss in service, and yet the RO determined there was no evidence of hearing loss in service.  

The Board cannot conclude that the characterization by the 1990 Board that the Veteran's blood pressure readings in service were within normal limits was undebatably erroneous.  Had the Veteran's blood pressure readings been 90 or above, the moving party's argument would be more viable.  But blood pressure readings of 80 would not establish a conclusion of hypertension in service.  Three reports of medical examination showed conclusions by medical professionals that the Veteran's heart and vascular system were normal in August 1958, June 1960, and January 1964.  Additionally, at the time of the 1990 Board decision, there was no competent evidence of a nexus between the Veteran's death and service or a service-connected disability, to include medication the Veteran was taking for his service-connected disability.  Thus, whether to grant or deny entitlement to service connection for cause of the Veteran's death involved weighing of the evidence, which is what the Board did in concluding that the evidence did not support the award of the benefit sought.  Such weighing reflects that the decision to deny entitlement to service connection for cause of the Veteran's death was, at a minimum, debatable.  In such cases, where it is not absolutely clear that different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

In conclusion, the Board finds that the moving party has not established that the correct facts, as they were known at the time, were not before the Board on March 5, 1990.  Nor has the moving party shown that but for an incorrect application of statutory or regulatory provisions the outcome of her claim would have been manifestly different.  The moving party has also not shown that the statutory and regulatory provisions extant at the time were incorrectly applied.  Accordingly, the Board concludes that clear and unmistakable error is not demonstrated in the March 5, 1990, Board decision, which denied entitlement to service connection for the cause of the Veteran's death.

II.  September 5, 2008, Board decision

For background purposes, in a November 2005 Board decision, it awarded service connection for cause of the Veteran's death (i.e., dependency and indemnity compensation benefits).  In a December 2005 rating decision, which effectuated that award, the RO assigned an effective date of July 26, 1999, for the benefit.  The moving party timely appealed the effective date of the award, which is why the case was back before the Board at the time of the September 5, 2008, decision.  There, the Board determined that the moving party had submitted an informal claim for service connection for cause of the Veteran's death on April 23, 1998, based upon a VA Form 00-3288, Request and Consent to Release of Information from Claimant's Records.  On this document, there was a notation dated "4-23-98" that the VA employee had spoken to the moving party's then representative, who indicated the moving party would be filing a claim for dependency and indemnity compensation benefits.  There was also a notation that the "widow never filed for [dependency and indemnity compensation]."  Thus, the 2008 Board determined that the proper effective date for the award of dependency and indemnity compensation benefits was April 23, 1998.  In denying an earlier effective date, the Board concluded that there was "no evidence of a claim for entitlement to [dependency and indemnity compensation] benefits, formal or informal, prior to April 23, 1998."  

In the moving party's June 2011 allegation of clear and unmistakable error, she states that the 2008 Board's conclusion that there was no claim for dependency and indemnity compensation benefits prior to April 1998 is clear and unmistakable error, as there is objective evidence that she had filed a prior claim since it had been addressed by the Board in the March 1990 decision.  

The applicable law and regulations in effect at the time of the September 2008 Board decision are the same as those currently in effect.  

Effective date: The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (2008).  Except as otherwise provided, the effective date of dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later late.  38 C.F.R. § 3.400 (2008).

With regard to death compensation or dependency and indemnity compensation for which application is received within one year from the date of death, the effective date shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d)(2); 38 C.F.R. § 3.400(c).

After a review of the evidence of record at the time of the September 2008 decision and the law extant at that time, the Board finds that the 2008 Board decision denying entitlement to service connection for cause of the Veteran's death was supported by the evidence then of record and was not undebatably erroneous.  As noted above, for whatever reason, the 1990 Board decision and the 1988 hearing transcript (and a 1986 ambulance report) were not in the claims file at the time of the September 2008 Board decision.  Thus, the 2008 Board did not have the correct facts before it when it decided the 2008 decision, as it was unaware that a claim for service connection for cause of the Veteran's death had been adjudicated by the Board in March 1990.  

However, even accepting such error, the Board finds that it does not rise to the level of a clear and unmistakable error, as the 2008 Board's mischaracterization of the evidence does not impact the outcome of the claim as to the effective date assigned.  Specifically, the March 1990 Board decision was final, and the Board has determined that there is no clear and unmistakable error in the March 1990 Board decision.  Thus, the moving party cannot obtain an earlier effective date of the first day of the month of the Veteran's death (here, the earliest date would be December 1, 1986, as the Veteran died in December 1986) because there is a final Board decision.  

Additionally, there is no allegation by the moving party and no evidence in the claims file that she submitted a formal or informal claim for dependency and indemnity compensation benefits between the March 1990 decision and the April 1998 informal claim to establish that effective date earlier than April 1998 for the award of the dependency and indemnity compensation benefit.  In fact, the notation by the VA employee on the VA Form 00-3288 that the moving party had not submitted an earlier claim is evidence which would indicate there was no other claim filed between 1990 and 1998 (clearly the moving party forgot about the 1990 claim).  In other words, there are no facts upon which the Board can conclude that the moving party is undebatably entitled to an earlier effective date earlier than April 23, 1998, for the award of dependency and indemnity compensation benefits.  

In conclusion, the Board finds that while the moving party has established that the correct facts, as they were known at the time, were not before the Board on September 5, 12008, she has not shown that such error would have been manifestly changed the outcome of her claim for an earlier effective date for the award of dependency and indemnity compensation benefits.  Accordingly, the Board concludes that clear and unmistakable error is not demonstrated in the September 5, 2008, Board decision, which denied entitlement to an effective date earlier than April 23, 1998, for the award of dependency and indemnity compensation benefits.  



ORDER

The motion for revision or reversal on the basis of clear and unmistakable error of the March 5, 1990, Board decision, which denied entitlement to service connection for cause of the Veteran's death, is denied.

The motion for revision or reversal on the basis of clear and unmistakable error of the September 5, 2008, Board decision, which denied an effective date earlier than April 23, 1998, for the award of dependency and indemnity compensation benefits, is denied.


__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



